Title: From David Humphreys to John Pray, 4 September 1782
From: Humphreys, David
To: Pray, John


                  Sir
                     
                     Head Quarters Ver Planks Point Septr 4th 1782
                  
                  The Commander in Chief commands me particularly at this time to repeat to you the directions formerly given that the utmost precaution & vigilance should be used to prevent surprize, & to announce instantaneously to him any sudden Movement of the Enemy.  for this purpose you will give the most pointed Orders to the person commanding your guard Boats on duty, & will inform Col. Olney or the officer Commanding at Dobbs’ Ferry of any movement that the concerted Signals may be made accordingly at the same instant you must dispatch a Boat with the intelligence to Head Qrs. The General has particular reasons for giving these Orders at this moment.  I am Sir &
                  